DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed December 15, 2021 have been considered but are not persuasive in view of the new grounds of rejection set forth below addressing the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun (US 20130296896) in view of Sullivan (US 20130096611).  
Regarding claim 1,  Sengun teaches a surgical construct for tissue repairs, comprising: a tensionable construct comprising a flexible strand (120’), the flexible strand comprising an unsplit end (154’)  and an opposite split end (156’, 158’), the split end being split into with a plurality of limbs(156’, 158’), wherein the plurality of limbs of the flexible strand pass through the flexible strand and form a locking splice and multiple adjustable closed loops, wherein each of the multiple adjustable closed loops is a tensionable knotless closed loop that has an adjustable perimeter (figure 6, paragraph 0038). Segun does not specifically teach a shuttling device attached to the flexible strand that allows the plurality of limbs to pass through the flexible strand. However, Sullivan teaches a knotless tensionable surgical construct with a flexible strand, wherein the construct has a shuttle device (40) for facilitating passing the flexible strand through itself to create a splice (paragraph 0042). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include the shuttling device of Sullivan as part of the tensionable construct of Sengun in order to further facilitate and ease passing the flexible strand through itself. 
Regarding claim 2, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein Sengun teaches the tensionable construct consists of the flexible strand with 

Regarding claim 3, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein Sengun teaches the flexible strand is a suture or suture tape with an end region split into the plurality of limbs (figure 5A).
Regarding claim 4, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein the flexible strand is formed of ultrahigh molecular weight polyethylene (paragraph 0041).
Regarding claim 5, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein the shuttling device taught by Sullivan is a suture passing instrument or a wire loop (40, 44, paragraph 0040).
Claims 6-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun (US 20130296896) in view of Sullivan (US 20130096611).  
Regarding claims 6, Sullivan teaches surgical system for tissue repairs, comprising: a fixation device (11) comprising a body (figure 1), a longitudinal axis, a proximal end (13) , and a distal end (12) ; and a tensionable construct (30) pre-loaded on the fixation device (figure 2), the tensionable construct consisting of a flexible strand (30, paragraph 0129) and a shuttling device (40) attached to the flexible strand, and the flexible strand extending through at least a portion of the body of the fixation device (figure 3), wherein the flexible strand has one end which terminates in a knot (31) and another end configured to form an adjustable closed loop ( 
Regarding claim 7, Sullivan in view of Sengun teaches all of the limitations set forth in claim 6, wherein Sullivan teaches the flexible strand is affixed to the body of the fixation device by passing the flexible strand through an opening at a distal end of the body and tying the knot (figures 3-4). 
Regarding claim 8, Sullivan in view of Sengun teaches all of the limitations set forth in claim 6, wherein Sullivan teaches the shuttling device is configured to be pulled out of the body of the fixation device to allow the multiple plurality of limbs of the flexible strand to pass through the flexible strand and form a locking splice (figures 4-5).
Regarding claim 10, Sullivan in view of Sengun teaches all of the limitations set forth in claim 8, wherein Sullivan teaches the locking splice is formed inside the body of the fixation device (figure 5).

Regarding claim 12, Sullivan in view of Sengun teaches all of the limitations set forth in claim 6, wherein Sullivan teaches the flexible strand is fixed to the body of the fixation device, or to a part of the body of the fixation device (fixed at knot 31, figure 5).
Regarding claim 13, Sullivan in view of Sengun teaches all of the limitations set forth in claim 6, wherein Sullivan teaches the body has an opening (19) at a most proximal end configured to receive a driver head for driving the fixation device (paragraph 0034), and an opening at a most distal end configured to receive and house the knot of the flexible strand (figure 2-5).
Regarding claim 14, Sullivan in view of Sengun teaches all of the limitations set forth in claim 6, wherein Sullivan teaches the fixation device is an anchor with an anchor body provided with a plurality of circumferential ribs (11) or ridges extending from an outer surface of the anchor body (figure 1).
Regarding claim 15, Sullivan teaches a surgical system for tissue repairs, comprising: a fixation device (11) comprising a body (figure 1), a longitudinal axis, a proximal end (13), and a distal end (12); and a tensionable construct (30) pre-loaded on the fixation device (figure 2), the tensionable construct comprising a flexible strand (flexible strand 30, paragraph 0129) and a shuttling device (40) coupled to the flexible strand, and the flexible strand extending through at least a portion of the body of the fixation device (figure 3), wherein the flexible strand comprises an unsplit end (31) and an opposite end, wherein the shuttling device allows the 
Regarding claim 16, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the flexible strand is affixed to the body of the fixation device by passing the flexible strand through an opening at a distal end of the body and tying a knot (31) at the unsplit end of the flexible strand (figures 3-4).
Regarding claim 17, Sullivan in view of Sengun teaches all of the limitations set forth in claim 16, wherein the body has an opening (19) at the proximal end configured to receive a driver head for driving the fixation device, and an opening at the distal end configured to receive and house the knot of the flexible strand (figure 2-5).
Regarding claim 18, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan modified by Sengun teaches the flexible strand (30)  is a suture 

Regarding claim 19, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the flexible strand is formed of ultrahigh molecular weight polyethylene (paragraph 0129).
Regarding claim 20, Sullivan in view of Sengun teaches all of the limitations set forth in claim 19, wherein the shuttling device is a suture passing instrument (40, paragraph 0035) or a wire loop.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771